Prospectus PEXMX May 1, 2011 T. Rowe Price Extended Equity Market Index Fund A fund seeking to match the performance of the S&P Completion Index, an index of primarily small- and mid-capitalization U.S. stocks. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Extended Equity Market Index Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 8 Useful Information on Distributions and Taxes 13 Transaction Procedures and Special Requirements 19 Account Maintenance and Small Account Fees 23 3 More About the Fund Organization and Management 24 More Information About the Fund and Its Investment Risks 26 Investment Policies and Practices 29 Disclosure of Fund Portfolio Information 34 Financial Highlights 35 4 Investing with T. Rowe Price Account Requirements and Transaction Information 38 Opening a New Account 39 Purchasing Additional Shares 42 Exchanging and Redeeming Shares 43 Rights Reserved by the Funds 45 Information About Your Services 46 T. Rowe Price Brokerage 48 Investment Information 49 T. Rowe Price Privacy Policy 51 SUMMARY Investment Objective The fund seeks to match the performance of the U.S. stocks not included in the Standard & Poor’s 500 Stock Index. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 0.50% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.40% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Acquired fund fees and expenses 0.02% Total annual fund operating expenses 0.42% b a A $2.50 quarterly fee is charged to accounts with a balance of less than $10,000. b The figure shown under “Total annual fund operating expenses” does not match the “Ratio of expenses to average net assets” shown in the Financial Highlights table, as that figure does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: T. Rowe Price 2 1 year 3 years 5 years 10 years $43 $135 $235 $530 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
